DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and all dependent claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not 
Definition of alternately by the Merriam-Webster dictionary
1: by turns one after the other
2: as an alternative —used to introduce a different possibility from what has been previously suggested or described

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 2019/0206884 A1) and as evidenced by Belau et al. (US 2019/0131135 A1) which is used as evidence only.
Ng discloses a method of forming an array of elevationally-extending strings of memory cells comprises forming a stack comprising alternating insulative tiers and wordline tiers.
Ng teaches [0030] In one embodiment, the example FIG. 5 etching step comprises vapor phase etching (i.e., at least some portion of which is conducted in the absence of liquid phase). As one such example (with or without plasma) where charge-storage material 32 comprises polysilicon and sacrificial material 34 comprises photoresist, temperature is 50.degree. C. to 200.degree. C.; chamber pressure is 0.1 to 10 Torr; NF.sub.3, SF.sub.6, CF.sub.4, and/or F.sub.2 flow each is 10 to 500 sccm; H.sub.2 flow is 0 to 3,000 sccm; He flow is 1,000 to 3,000 sccm; Ar flow is 0 to 500 sccm; and such parameters occur for 80 to 200 seconds.
[0027] Referring to FIG. 4, sacrificial material 34 has been etched selectively relative to charge-storage material 32 to elevationally recess sacrificial material 34 relative thereto. An example technique for such etching where sacrificial material 34 comprises photoresist and charge-storage material 32 comprises poly-silicon includes plasma etching with substrate temperature of 50.degree. C. to 300.degree. C., chamber pressure of 0.1 to 2 Torr, gas flow rate of NH.sub.3 of 500 to 3,000 sccm, gas flow rate of a mixture of H.sub.2 and N.sub.2 (forming gas) of 500 to 3,000 sccm, power from 1,500-4,500 watts, and an etching time from 1 second to 100 seconds. Oxygen (O.sub.2 and/or O.sub.3) and/or forming gas may alternately be used without plasma.
The above disclosure encompasses a method of etching a silicon-containing film formed on a substrate, the method comprising: etching, without using a plasma, the silicon-containing film in an etching apparatus by supplying both a first fluorine-containing gas and a second fluorine-containing gas without using plasma, the first fluorine-containing gas including at least an F2 gas and the second fluorine-containing gas including at least a ClF3 gas, an IF7 gas, an IFs gas or an SF6 gas wherein the first fluorine-containing gas is different from the second fluorine- containing gas, and the first fluorine-containing gas and the second fluorine-containing gas are different in reactivity with the silicon-containing film. 
as evidenced by Belau citing [0015] FIG. 4 is a high level block diagram showing a computer system 400, which is suitable for implementing a controller 335 used in embodiments. The computer system may have many physical forms ranging from an integrated circuit, a printed circuit board, and a small handheld device up to a huge super computer. The computer system 400 includes one or more processors 402, and further can include an electronic display device 404 (for displaying graphics, text, and other data), a main memory 406 (e.g., random access memory (RAM)), storage device 408 (e.g., hard disk drive), removable storage device 410 (e.g., optical disk drive), user interface devices 412 (e.g., keyboards, touch screens, keypads, mice or other pointing devices, etc.), and a communication interface 414 (e.g., wireless network interface). The communication interface 414 allows software and data to be transferred between the computer system 400 and external devices via a link. The system may also include a communications infrastructure 416 (e.g., a communications bus, cross-over bar, or network) to which the aforementioned devices/modules are connected.
As to claims 2, 3 and 8, Ng clearly discloses NF.sub.3, SF.sub.6, CF.sub.4, and/or F.sub.2
Which suggests 2 alternate possibilities as follows:
	NF.sub.3, SF.sub.6, CF.sub.4, or 
	NF.sub.3, SF.sub.6, CF.sub.4 and F.sub.2
Response to Arguments
Applicant’s arguments, filed 11/19/20, with respect to the rejection(s) of all pending claim(s) have been fully considered and are persuasive in view of the new amendments to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ng et al. (US 2019/0206884 A1) and as evidenced by Belau et al. (US 2019/0131135 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.D/Examiner, Art Unit 1713         

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713